Citation Nr: 0632425	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral hearing loss. 

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 and a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.

The veteran was granted service connection for tinnitus in a 
February 2006 rating decision awarding the veteran with a 10 
percent disability evaluation, the maximum allowed by law.  A 
notice of disagreement has not been filed regarding the 
February 2006 tinnitus decision and therefore, not a subject 
matter for this appeal.

In June 2004, the RO denied service connection for vertigo.  
A subsequent August 2004 rating decision again denied service 
connection citing no new and material evidence had been 
presented to reopen the claim.  However, it appears that the 
veteran filed a notice of disagreement on June 24, 2004 for 
the denial of service connection for vertigo in the June 2004 
rating decision.  Therefore, the appeal will be adjudicated 
on the merits.

In May 2006, the veteran appeared at a Travel Board Hearing 
where he testified regarding his symptomatology.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level VII hearing loss for the 
right ear and a Level VII hearing loss for the left ear.

2.  Vertigo is not shown by competent medical evidence to be 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).   

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.305, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were thereafter readjudicated in the February 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for an increased rating or 
service connection.  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

I.  Increased Rating for Hearing Loss

Background

The veteran was granted service connection and assigned a 40 
percent disability evaluation for bilateral hearing loss 
effective January 24, 2003.

In March 2003, Ms. Lana Carole Kelley-Moses of the Choctaw 
Nation Health Services Authority Audiology Department 
submitted a letter regarding the veteran's hearing loss.  Ms. 
Moses stated the veteran was first evaluated in 1996 and 
suffered from mild to moderately severe high frequency 
sensorineural bilateral hearing loss. Word discrimination 
scores were poor.  Ms. Moses stated the hearing loss was 
greater in the right ear than the left.  Ms. Moses opined 
that as a gunner in World War II, the veteran was exposed to 
loud noise in excess without protection and, as a result, his 
hearing was damaged; tinnitus and vertigo also had developed. 

In January 2004, the veteran was afforded a VA Audiological 
examination.  The veteran's hearing test results were as 
follows:

500 1000 2000 3000 4000 Hz  R 55 70 70 75 85 Avg. 75 
                                                  L 45 65 70 
75 75 Avg. 71.25
Maryland CNC word list score was 58% right ear and 62% left 
ear.

The examiner noted the veteran presented with difficulty 
hearing in all situations and was wearing hearing aids from 
the Choctaw clinic which were not sufficient for his hearing 
loss.  The examiner further noted there was no history of ear 
infections or surgeries, aural fullness, tinnitus, vertigo, 
or familial involvement.  The examiner concluded it was 
likely that some portion of the patient's hearing loss was 
the result of his military service.

In June 2004, the veteran had an additional VA audiological 
examination.  The veteran's hearing test results were as 
follows:

500 1000 2000 3000 4000 Hz  R 55 70 75 80 90 Avg. 79 
                                                  L 45 75 75 
70 75 Avg. 74
Maryland CNC word list score was 72% right ear and 64% left 
ear.

The examiner commented there were essentially no significant 
changes in the veteran's hearing since his January 2004 
examination.  The examiner diagnosed moderate to profound 
bilateral sensorineural hearing loss.

In January 2006 the veteran attended a VA audiological 
examination.  The hearing test results were as follows:

500 1000 2000 3000 4000 Hz  R 70 75 80 80 85 85 Avg. 80 
                                                  L 70 75 75 
75 75 80 Avg. 76
Maryland CNC word list score was 60% right ear and 60% left 
ear.

The examiner concluded the veteran's condition remained 
unchanged with a sensorineural hearing problem.

In May 2006 the veteran testified at a Travel Board hearing 
and stated he can hear with one ear.  He additionally stated 
he cannot make phone calls and had to ask for assistance, 
which was embarrassing.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100, the veteran was assigned a 40 percent 
evaluation rating for bilateral hearing loss.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2006).

The appellant has appealed the initial 40 percent rating that 
was assigned for bilateral hearing loss; he is essentially 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Analysis

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation greater than 40 percent for bilateral hearing 
loss.

At the veteran's 2006 examination, studies revealed the right 
ear had an 80 average decibel loss, and the left ear had a 76 
decibel loss.  Speech discrimination was 60 percent in the 
right and 60 percent on the left.  Based on these findings, a 
review of 38 C.F.R. § 4.86, Table VI, shows that the right 
ear has a Roman Numeral VII loss, and the left has a Roman 
Numeral VII loss.  These equate to a 40 percent evaluation 
under 38 C.F.R. § 4.86, Table VII.  The veteran is currently 
and correctly evaluated at 40 percent disabled as per the 
diagnostic codes.  

Furthermore, the veteran submitted no new medical evidence at 
his May 2006 Travel Board hearing that would support his 
claim that his hearing loss has indeed worsened other than 
through testimony, however, he is a layperson who is not 
trained in the field of medicine.  Hence, the veteran is not 
competent to offer an opinion addressing questions involving 
medical diagnosis or causation as presented in this case.  
Espiritu v. Brown, 2 Vet. App. 492 (1992).  Without 
supporting medical evidence, the veteran's bare assertion 
that his hearing loss has worsened is insufficient to 
substantiate his claim.

II.  Service Connection for Vertigo

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of vertigo.

The veteran submitted a March 2003 letter from Ms. Lana 
Carole Kelley-Moses from the Audiology Department of the 
Choctaw Nation Health Services Authority.  Ms. Moses stated 
the veteran had been diagnosed with mild to moderately severe 
high frequency bilateral sensorineural hearing loss.  
Additionally, Ms. Moses concluded that while serving as a 
gunner in World War II, the veteran was exposed to loud noise 
in excess without protection and that, as a result, his 
hearing was damaged, and tinnitus and vertigo developed.

In January 2004, the veteran underwent a VA Audiological 
examination.  The examiner reported there was no history of 
ear infections or surgeries, aural fullness, tinnitus, 
vertigo or familial involvement.  The examination diagnosis 
was moderate to severe sensorineural loss in the right ear 
and mild to severe sensorineural loss in the left ear.  The 
examiner concluded that it was likely that some portion of 
the patient's hearing loss was the result of his military 
service.  There was no vertigo diagnosis.

In January 2006, the veteran underwent a VA audiological 
examination.  The examiner reported the veteran was 
experiencing symptoms that included severe hearing problems, 
high-pitched ringing, and dizziness.  The examiner noted an 
auricle examination revealed the right side is within normal 
limits and the left side is within normal limits.  The 
external ear examination revealed the right and left side 
were within normal limits.  The examiner diagnosed the 
veteran with tinnitus secondary to hearing loss.  

In May 2006, the veteran submitted as evidence of his 
vertigo, a handicapped placard parking application signed by 
Atef Mikhad, M.D.  The diagnosis on the application stated 
the veteran suffered from occasional vertigo.

Additionally, in May 2006, the veteran testified at a Travel 
Board Hearing at the RO in Muskogee, Oklahoma.  The veteran 
stated he was tested through the Choctaw Nation Health 
Services Authority for dizziness.  The veteran further 
testified he had a handicap parking application signed by a 
doctor at the Choctaw facility.  The veteran said he had 
three doctors that he was attended by at Choctaw, one that he 
had seen on a regular basis but who had since left the 
facility, and that it varied who he saw, and that they are 
not familiar with him except through his records.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

The record reflects a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of vertigo.  The earliest evidence of a vertigo diagnosis is 
a letter dated March 2003 provided by the Choctaw Nation 
Health Services Authority, which stated the veteran suffered 
from vertigo.  Given the length of time between the veteran's 
active duty and the post-service diagnosis of vertigo, 
approximately sixty years after service, the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)
 
The veteran submitted a March 2003 letter from Ms. Lana 
Carole Kelley-Moses of the Choctaw Nation Health Services 
Authority.  Ms. Moses stated in her letter the veteran was 
exposed to loud noise in excess during World War II and that 
as a result, his hearing was damaged, and he had developed 
tinnitus and vertigo.  Ms. Moses does not indicate that she 
reviewed the veteran's medical history or service records.   

Ms. Moses offers no rationale to substantiate the statement 
connecting the veteran's vertigo to service.  "Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For this 
reason, the medical statement of Ms. Moses is inadequate to 
establish a connection between the veteran's vertigo and 
service, and such a connection is an essential element in a 
claim for service connection.  Further, at the May 2006 
Travel Board hearing, the veteran and his representative 
testified that Ms. Moses is not a physician or audiologist.

Additionally, the veteran submitted a signed application form 
for a handicapped parking placard signed by Atef Mikhad, M.D.  
Although the veteran was provided with proper VCAA notice, 
there are no treatment records submitted by the veteran for 
this physician and no rationale is offered on the application 
connecting the veteran's occasional vertigo diagnosis to 
service.
  
None of the competent medical evidence of record indicates 
that the veteran's current vertigo is related to service.  
There is no competent evidence that links the disorder to 
service.  Hence, the Board concludes that the preponderance 
of the evidence is against finding a link between any current 
vertigo and the appellant's active duty service.  
Consequently, the claim of entitlement to service connection 
for vertigo must be denied.  

Lastly, since the preponderance of the competent evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER


Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.

Entitlement to service connection for vertigo is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


